Citation Nr: 0518048	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a post-
operative scar of the right groin, now rated 10 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
January 1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
claim for an increased rating for a service-connected post-
operative scar of the right groin.  In April 2004, the 
veteran testified before the Board at a hearing held at the 
RO in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required.


REMAND

In the judgment of the Board, additional development is 
needed in this matter.

Service connection and a 10 percent rating have been in 
effect for a post-operative abdominal scar, residuals of 
excision of lipoma, since January 1961.  In October 2002, the 
veteran filed this claim for an increased rating.  He states 
that a radiologist improperly performed the procedure in 
service that created the groin scar.  He states that he 
experiences aching and sometimes even buckling of his leg 
because of the right groin surgery that resulted in the scar 
at issue in this appeal.

First, on remand, the RO should obtain additional VA medical 
records.  In his August 2003 notice of disagreement, the 
veteran specifically referred to a VA doctor's recommendation 
that he use a cane to assist him with walking after that 
doctor had witnessed him falling.  The veteran stated that 
this incident had occurred about 7 years earlier (i.e., 
approximately during 1996) at a VA medical facility in 
Delaware.  Therefore, on remand, the RO should obtain copies 
of all treatment records from the facility described by the 
veteran in his August 2003 notice of disagreement ("the VA 
Medical Center in Elsmere, Del.").  

Also, the Board notes that a 2003 VA medical record notes 
complaints of right hip and right groin pain.  The RO should 
request that the veteran clarify which VA medical centers 
have treated him for right hip and right groin pain or any 
other residuals associated with the service-connected scar 
residuals involving the right groin, and the RO should then 
obtain copies of any VA medical records from the facilities 
that the veteran identifies.  Since the veteran has indicated 
that the falling incident that led to the recommendation that 
he use a cane occurred in or about 1996, the RO should limit 
its request to records from 1995 to the present.  

Second, the veteran and his son testified that the veteran 
falls frequently because of pain in his right groin area that 
is associated with the residuals of the post-operative scar.  
The most recent VA examination, conducted in October 2003, 
measured and described the relevant scar, and it found no 
limitation of motion involving the veteran's right hip.  
However, it does not appear that this examination fully 
addresses the veteran's reported symptoms.  Specifically, the 
veteran states that his right leg goes numb or that he falls 
because of pain and buckling in his right leg.  On remand, 
the RO should afford the veteran a new examination to assess 
the current nature and severity of the residuals of the post-
operative scar of the right groin, including an evaluation 
and discussion of what effect, if any, the service-connected 
scar residuals have on the veteran's right leg and reported 
falls.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the 
veteran identify the VA medical centers 
that treated his right hip and right 
groin pain or any other associated 
residuals from 1995 to the present.  The 
RO should then obtain copies of all 
relevant VA medical records from the 
identified VA facilities from 1995 to 
the present.

2.  The RO should then schedule the 
veteran for a VA examination to assess 
the current nature and severity of his 
service-connected residuals of a post-
operative scar of the right groin.  The 
claims folder must be provided to the 
examiner.  All diagnostic tests should 
be provided at this time.  The examiner 
should also discuss the relationship, if 
any, between the veteran's service-
connected residuals of a post-operative 
scar of the right groin and his reported 
falls, leg numbness, and leg pain.  The 
examiner must specifically address 
whether there is any tissue loss or 
muscle loss underlying the right groin 
scar.  If needed, the examiner should 
provide the veteran with 
electrodiagnostic tests to assess the 
effect of the right groin scar residuals 
on his leg.

3.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for residuals of a post-operative 
scar of the right groin, now rated 10 
percent.  If the RO's decision remains 
adverse to the veteran, it should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board for its review.

By this remand, the Board expresses no views as to the 
ultimate outcome; this remand is solely to obtain additional 
evidence.  The veteran has the right to submit additional 
evidence and argument on the matter the Board is remanding to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
RO must treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


